Name: Commission Regulation (EEC) No 2486/89 of 14 August 1989 derogating for the 1988/89 wine year from Regulation (EEC) No 2640/88 as regards the final date for the payment of aid for use in winemaking of concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/22 Official Journal of the European Communities 15. 8 . 89 COMMISSION REGULATION (EEC) No 2486/89 of 14 August 1989 derogating for the 1988/89 wine year from Regulation (EEC) No 2640/88 as regards the final date for the payment of aid for use in winemaking of concentrated grape must and rectified concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 45 (9) thereof, Whereas Article 4 of Commission Regulation (EEC) No 2640/88 (3) provides that the intervention agency is to pay the aid to the producer before the end of the wine year in question ; whereas administrative difficulties in Italy which should have been settled have not been solved in good time ; whereas a derogation should therefore be introduced from the abovementioned time limit for the current wine year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89 wine year, by way of a derogation from Article 4 of Regulation (EEC) No 2640/88, the aid for enrichment shall be paid to the producer by the intervention agency by 30 September 1989 at the latest. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 128, 11 . 5. 1989, p. 31 . O OJ No L 236, 26. 8 . 1988, p . 20 .